Citation Nr: 0812215	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-41 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to May 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision, which 
denied service connection for a left shoulder disability.  

In September 2005, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript has been 
associated with the file.  In June 2006, the Board remanded 
the veteran's claim for additional development.  It now 
returns for appellate consideration.


FINDING OF FACT

The preponderance of the evidence is against a causal link 
between the veteran's current left shoulder disability and 
either an in-service left shoulder injury or a service-
connected right shoulder disability; furthermore, there is no 
evidence of degenerative arthritis of the left shoulder 
within a year after the veteran's separation from service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service, and degenerative arthritis of the left shoulder 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim, and he was told to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  In June 2006, the Board remanded the veteran's 
claim to, among other things, afford the veteran another 
chance to provide names, addresses, and dates of treatment of 
all health care providers who treated his left shoulder 
disability.  In June 2006, the veteran's representative 
responded to the RO's request for this information with the 
statement that the veteran had no additional evidence to 
submit.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, it is noted that the Board remanded the 
veteran's claim in June 2006 to obtain a VA examination and 
opinion as to the etiology of any current left shoulder 
disability.  This medical opinion was obtained in December 
2006.  This opinion is thorough and will be discussed in 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The veteran contends that he has a left shoulder disability 
that was either incurred during service or secondary to his 
service-connected right shoulder disability.  His claim will 
be considered on both a direct basis, secondary basis, and 
presumptive basis in order to afford him every possible 
consideration.  Having carefully considered the claim in 
light of the record and the applicable law, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection, and the weight of the evidence is 
against a finding that the veteran's current left shoulder 
disability is related to service on either a direct, 
secondary, or presumptive basis.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Furthermore, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and degenerative joint disease 
(osteoarthritis) becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  Additionally, when aggravation of a 
nonservice-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006).

In general, a grant of service connection requires: (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); Layno v. Brown, 6 Vet. App. 465 
(1994).

The medical evidence of record, including August 2004 and 
December 2006 VA examinations, shows that the veteran has 
degenerative arthritis of the left shoulder with narrowing of 
the subacromial space and subluxation of the humeral head.  
Having thus conceded a current diagnosis of a left shoulder 
disability, the Board now turns to the question of whether 
the veteran incurred an injury during service that is 
productive of his current left shoulder disability.

Service medical records show that in September 1995, the 
veteran reported experiencing a sharp pain in his left upper 
back when carrying a rucksack.  On examination, there was 
tenderness on palpation of the left scapula, although he did 
exhibit full range of motion and full strength bilaterally.  
The examiner's diagnosis was a strain of the left rhomboid 
major with muscle spasm.  Service medical records are 
thereafter silent as to any left shoulder disability.

There is no evidence within one year following termination of 
the veteran's active service that he had degenerative joint 
disease of the left shoulder, or any disability thereof, at 
that time.

A November 2000 VA joints examination report notes that the 
veteran's healed right shoulder disability was asymptomatic 
upon examination.  A March 2004 VA joints examination report, 
which includes an April 2004 addendum, notes that the veteran 
had no symptoms of right shoulder dysfunction on examination, 
x-rays of the right shoulder showed well mineralized and well 
maintained joint spaces and revealed a normal right shoulder.

The next evidence of the veteran's left shoulder disability 
comes from an August 2004 VA joints examination report, for 
which the veteran's claims file was not reviewed.  At that 
examination, the veteran stated that he was not aware of any 
direct injury to his left shoulder but reported that the pain 
had worsened over the previous year.  Upon examination, the 
veteran exhibited pain and slight crepitus on range of 
motion, but without redness, warmth, joint effusion, 
instability, or muscle spasm.  The examiner noted that a July 
2004 MRI of the veteran's left shoulder showed degenerative 
arthritis, and he opined that the veteran's pain in the left 
shoulder had probably been exacerbated by cervical disk 
disease and right shoulder problems, which required the 
veteran to use his left shoulder excessively.

Pursuant to a June 2006 Board remand, the veteran was again 
afforded a VA joints examination, which included a review of 
the claims file, in December 2006.  The report from that 
examination notes that the veteran claimed he had incurred a 
left shoulder injury during service, which was thereafter 
exacerbated by his favoring a service-connected right 
shoulder injury.  The examiner noted pain in the left 
shoulder on range of motion and with repetitive motion.  In 
his opinion, the examiner opined that the veteran's left 
shoulder injury was less likely than not caused or aggravated 
by service or by the veteran's service-connected right 
shoulder disability.  In support of his opinion, the examiner 
noted that there was no evidence linking a left shoulder 
disability to any event in military service or to his 
service-connected right shoulder disability.  Furthermore, x-
rays of the right shoulder were negative, and thus there was 
no scientific basis to link the veteran's left shoulder 
disability to his right shoulder disability, and a decrease 
in range of motion of the left shoulder could only be 
explained by submaximal performance by the veteran.

In sum, the preponderance of the evidence is against a 
finding that the veteran's left shoulder disability is 
related to service on either a direct, secondary, or 
presumptive basis.  Though an August 2004 VA joints examiner 
opined that the veteran's left shoulder disability was 
exacerbated by the veteran's service-connected right shoulder 
disability, his report did not involve a review of the claims 
file and was largely based on the veteran's own assertions.  
Moreover, a December 2006 VA joints examination report, which 
did involve a review of the claims file, found no evidence 
linking the veteran's left shoulder disability to an in-
service injury or to a service-connected right shoulder 
disability.  The Board notes that this report is consistent 
with other evidence of record, including previous VA 
examination reports through April 2004, which shows that the 
veteran's right shoulder disability was completely 
asymptomatic and would thus not require the veteran to favor 
his left shoulder and exacerbate any existing left shoulder 
disability.  In addition, there is no evidence that the 
veteran had degenerative joint disease of the left shoulder 
within one year following separation from service.  In fact, 
after service medical records showing that the veteran 
strained his left rhomboid muscle, the first evidence that 
the veteran had any left shoulder disability comes from an 
August 2004 VA joints examination report.  The passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability weighs against 
the veteran's claim of service connection in this case.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  Furthermore, the 
veteran, as a lay person, has not been shown to be capable of 
drawing medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, as the preponderance of the 
evidence shows that the veteran's current left shoulder 
disability is unrelated to either an in-service injury or to 
a service-connected right shoulder disability, and as there 
is no evidence of left shoulder arthritis within a year of 
active service, the Board concludes that service connection 
is not warranted for a left shoulder disability.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.  See Gilbert, supra.


ORDER

Entitlement to service connection for a left shoulder 
disability, to include as secondary to a service-connected 
right shoulder disability, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


